Frankum, Presiding Judge.
This is an appeal and a cross appeal wherein the notices of appeal were filed in the trial court on July 15, 1966, and on August 2, 1966, respectively. The transcript of the evidence and proceedings was filed in the office of the clerk of the trial court on October 3, 1966. No order extending the time for filing the transcript was procured by either appellant or cross appellant. Neither party designated the transcript to be omitted on appeal, and it must be presumed, therefore, that the transcript is essential to a consideration of the appeals. Under the provisions of Sec. 11 of the Appellate Practice Act of 1965 (Ga. L. 1965, pp. 18, 27), the transcript not having been filed within 30 days from the date the notice of appeal was filed, and under the ruling in Davis v. Davis, 222 Ga. 579 (151 SE2d 123), these appeals must be dismissed.

Appeal and cross appeal dismissed.

Jack K. Bohler, for appellant.
Smith, Cohen, Ringel, Kohler, Martin & Lowe, Sam F. Lowe, Jr., Scott Charlton, for appellee.